Title: [Saturday Feb. 17. 1776.]
From: Adams, John
To: 


      Saturday Feb. 17. 1776. The Committee to whom the Letters from Generals Arnold, Wooster, Schuyler and Lee were referred brought in their report, which was agreed to in the several Resolutions detailed in page 67. and 68 of this Volume of the Journals.
      Same day Resolved that Mr. J. Adams, Mr. Wythe and Mr. Sherman be a Committee to prepare Instructions for the Committee appointed to go to Canada.
      Resolved that Congress will on Tuesday next resolve itself into a Committee of the whole, to take into Consideration the Propriety of Opening the Ports &c.
      This Measure of Opening the Ports, &c. laboured exceedingly, because it was considered as a bold step to Independence. Indeed I urged it expressly with that View and as connected with the Institutions of Government in all the States and a Declaration of National Independence. The Party against me had Art and Influence as yet, to evade, retard and delay every Motion that We made. Many Motions were made and argued at great Length and with great Spirit on both Sides, which are not to be found in the Journals. When Motions were made and debates ensued, in a Committee of the whole house, no record of them was made by the Secretary, unless the Motion prevailed and was reported to Congress and there adopted. This Arrangement was convenient for the Party in Opposition to Us, who by this means evaded the Appearance on the Journals, of any Subject they disliked.
     